[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         SEPTEMBER 29, 2009
                             No. 08-16732                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 08-20466-CV-ASG

LEONARDO T. MORALES,



                                                          Petitioner-Appellant,

                                  versus

FLORIDA DEPARTMENT OF CORRECTIONS,
Walter A. McNeil, Secretary,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (September 29, 2009)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Leonardo T. Morales, a Florida state prisoner proceeding pro se, appeals the

district court’s dismissal of his petition for habeas corpus, 28 U.S.C. § 2241, and

request for relief under the All Writs Act, 28 U.S.C. § 1651(a), for failure to obtain

permission to file a second or successive habeas petition in accordance with 28

U.S.C. § 2244(b)(3)(a). We denied Morales’s motion for a certificate of

appealability (COA) to challenge the dismissal of his § 2241 habeas petition

because he failed to secure permission to file a successive petition for habeas relief.

With regard to the denial of his request for relief pursuant to § 1651(a), we denied

his motion for a COA as unnecessary.

      On appeal, Morales argues that the district court abused its discretion by

dismissing his petition for relief under the All Writs Act because he has no other

available remedy under state or federal law to litigate his claims for relief.

      The denial of a collateral attack on a conviction, brought pursuant to the All

Writs Act, presents a question of law and, as such, is reviewed de novo. See

Sawyer v. Holder, 326 F.3d 1363, 1365, 1365 n.4 (11th Cir. 2003) (addressing the

availability of relief under 28 U.S.C. § 2241). The All Writs Act grants federal

courts the power to issue writs “necessary or appropriate in aid of their respective

jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C.

§ 1651(a). However, “[t]he All Writs Acts is a residual source of authority to issue



                                           2
writs that are not otherwise covered by statute. Where a statute specifically

addresses the particular issue at hand, it is that authority, and not the All Writs Act,

that is controlling.” Pennsylvania Bureau of Corr. v. U.S. Marshals Serv., 474 U.S.

34, 43, 106 S.Ct. 355, 361, 88 L.Ed.2d 189 (1985). Although the Act “empowers

federal courts to fashion extraordinary remedies when the need arises, it does not

authorize them to issue ad hoc writs whenever compliance with statutory

procedures appears inconvenient or less appropriate.” Id. Accordingly, common

law writs, such as coram nobis and audita querela, survive only to the extent that

they fills gaps in the system of federal post-conviction remedies. See United States

v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005) (holding that the common law “writ

of audita querala may not be granted when relief is cognizable under § 2255”).

Moreover, the Act does not create any substantive federal jurisdiction; “rather, it

empowers a federal court – in a case in which it is already exercising subject matter

jurisdiction – to enter such orders as are necessary to aid it in the exercise of such

jurisdiction.” In re Hill, 437 F.3d 1080, 1083 (11th Cir. 2006).

      When a state prisoner is “in custody pursuant to the judgment of a State

court,” his petition for a writ of habeas corpus is governed by both § 2241 and the

restrictions set forth in § 2254. Medberry v. Crosby, 351 F.3d 1049, 1062 (11th

Cir. 2003). In order to file a second or successive § 2254 petition, the petitioner



                                            3
must first obtain an order from the court of appeals authorizing the district court to

consider it. 28 U.S.C. § 2244(b)(3)(A). Absent authorization, the district court

lacks jurisdiction to consider a second or successive petition. See Farris v. United

States, 333 F.3d 1211, 1216 (11th Cir. 2003) (addressing a successive motion to

vacate under 28 U.S.C. § 2255).

       Because Morales could not circumvent the statutory requirements for filing a

successive § 2254 petition by invoking the All Writs Act, the district court

properly dismissed his request for relief under § 1651(a) for failure to obtain

permission to file a successive habeas petition. Moreover, because the All Writs

Act does not establish an independent source of subject matter jurisdiction, the

district court also lacked jurisdiction to grant the requested relief after it

determined that Morales failed to satisfy the jurisdictional requirements for filing a

successive habeas petition. Upon review of the record and consideration of the

parties’ briefs, we affirm.

       AFFIRMED.




                                             4